 



Exhibit 10(c)
          SECOND AMENDMENT, dated as of February 9, 2007 (this “Second
Amendment”) to the Credit Agreement, dated as of December 20, 2004, as amended
by the First Amendment, dated as of March 1, 2006 (as so amended, the “Credit
Agreement”), among Parker Drilling Company (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), Lehman Brothers Inc., as sole advisor, sole lead arranger and
sole bookrunner, Bank of America, N.A., as syndication agent, and Lehman
Commercial Paper Inc., as administrative agent (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement shall be used in
this Second Amendment with their defined meanings unless otherwise defined
herein.
W I T N E S S E T H :
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain Loans and other extensions of credit to the
Borrower; and
          WHEREAS, the Borrower has requested that the Lenders amend, and upon
this Second Amendment becoming effective, the Lenders have agreed to amend,
certain provisions of the Credit Agreement;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Amendment to Section 3.1(a): Section 3.1(a) of the Credit Agreement
is hereby amended by:
     (a) restating in its entirety clause (i) set forth in the last sentence
thereof as follows:
     ”(i) be denominated in Dollars, or any other currency deemed acceptable by
the Administrative Agent and the Issuing Lender, each in its sole discretion
and”; and
     (b) adding a new sentence at the end thereof as follows:
     “In the case of any Letter of Credit denominated in any currency other than
Dollars, it is understood and agreed that, for all purposes of this Agreement,
the face amount and drawable amount thereof at the time of issuance, and the
amount of any unreimbursed drawing in respect thereof at the end of each
subsequent L/C Fee Payment Date or on any applicable date of measurement
hereunder, shall be deemed to be the equivalent in Dollars of such amount at
such time, in each case as reasonably determined by the Administrative Agent in
a manner acceptable to the Administrative Agent, the Borrower and the Issuing
Lender in respect of such Letter of Credit.”
          2. Representations and Warranties. As of the date hereof and after
giving effect to this Second Amendment, the Borrower hereby (a) confirms,
reaffirms and restates the representations and warranties made by it in
Section 4 of the Credit Agreement and otherwise in the other Loan Documents to
which it is a party and (b) represents and warrants that (i) the persons named
in the signature blocks below are duly authorized to execute and deliver, on

 



--------------------------------------------------------------------------------



 



behalf of the Borrower and the other Loan Parties, this Second Amendment,
(ii) such persons are now duly elected and qualified officers of the Borrower
and the other Loan Parties, holding the offices indicated below their respective
names and (iii) the signature set forth on the signature line above their
respective names is such officer’s true and genuine signature; provided that
each reference to the Credit Agreement therein shall be deemed to be a reference
to the Credit Agreement after giving effect to this Second Amendment.
          3. Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for its out-of-pocket costs and expenses
incurred in connection with this Second Amendment, any documents prepared in
connection herewith and the transactions contemplated hereby including, without
limitation, the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Administrative Agent, subject to the Administrative
Agent’s approval of such fees.
          4. No Change. Except as expressly provided herein, no term or
provision of the Credit Agreement shall be amended, waived, modified or
supplemented, and each term and provision of the Credit Agreement shall remain
in full force and effect.
          5. Effectiveness. This Second Amendment shall become effective as of
the date set forth above upon the receipt by the Administrative Agent (or its
counsel) of counterparts of this Second Amendment, duly executed and delivered
by the Administrative Agent, the Borrower, the Issuing Lender and the Required
Lenders.
          6. Limited Amendment. This Second Amendment shall not be deemed to be
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document or to prejudice any
other right or rights which the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or any of the instruments or
agreements referred to therein, as the same may be amended from time to time.
          7. Counterparts. This Second Amendment may be executed by one or more
of the parties to this Second Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Second
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
          8. GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Second Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            PARKER DRILLING COMPANY
      By:   s/ W. Kirk Brassfield         Name:   W. Kirk Brassfield       
Title:   Senior Vice President & CFO     

            LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
      By:   s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

            BANK OF AMERICA, N.A.,
as Syndication Agent, Issuing Lender and a Lender
      By:   s/ Michael J. Dillon         Name:   Michael J. Dillon       
Title:   Senior Vice President     

            LEHMAN COMMERCIAL PAPER INC.,
as a Lender
      By:   s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:        

[Signature page to the Second Amendment]

 



--------------------------------------------------------------------------------



 



          Each of the undersigned hereby consents to the foregoing Second
Amendment and hereby confirms, reaffirms and restates that its obligations under
or in respect of the Credit Agreement, the other Loan Documents and the
documents related thereto to which it is a party are and shall remain in full
force and effect after giving effect to the foregoing Second Amendment.

     
 
  DGH, INC.
 
  PADRIL, INC.
 
  PARKER AVIATION, INC.
 
  PARKER DRILLING COMPANY NORTH AMERICA, INC.
 
  PARKER DRILLING COMPANY OF NIGER
 
  PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED
 
  PARKER DRILLING COMPANY OF SOUTH AMERICA, INC.
 
  PARKER DRILLING OFFSHORE CORPORATION
 
  PARKER DRILLING OFFSHORE INTERNATIONAL, INC.
 
  PARKER NORTH AMERICA OPERATIONS, INC.
 
  PARKER TECHNOLOGY, INC.
 
  PARKER TECHNOLOGY, L.L.C.
 
  QUAIL USA, LLC
 
  SELECTIVE DRILLING CORPORATION

                  By:   s/ David W. Tucker         Name:   David W. Tucker     
  Title:   Vice President     

            PARKER DRILLING OFFSHORE USA, L.L.C.
      By:   s/ David W. Tucker         Name:   David W. Tucker        Title:  
Vice President     

            PARKER DRILLING MANAGEMENT SERVICES, INC.
      By:   s/ David W. Tucker         Name:   David W. Tucker        Title:  
President     

[Signature page to the Second Amendment]

 



--------------------------------------------------------------------------------



 



         
 
            PD MANAGEMENT RESOURCES, L.P.
 
       
 
  By:   Parker Drilling Management Services, Inc., its
 
      General Partner
 
       
 
  By:   s/ David W. Tucker
 
       
 
      Name: David W. Tucker
 
      Title: President
 
            QUAIL TOOLS, L.P.
 
       
 
  By:   Quail USA, LLC, its General Partner
 
       
 
  By:   s/ David W. Tucker
 
       
 
      Name: David W. Tucker
 
      Title: Vice President

[Signature page to the Second Amendment]

 